 In the Matter Of ROBERTSHAW-FULTON CONTROLS COMPANY(AMERICANTHERMOMETER COMPANY), EMPLOYERandINTERNATIONALASSOCIA-TION OF MACHINISTS,DISTRICT No. 9, PETITIONERCaseNo. 14-R-1826.-DecidedApril 03, 1948Mr. Alexander Arnold,of Youngwood,Pa., andMessrs,RichardKahdemanandS. E. Hurst,of St. Louis,Mo., for the Employer.Messrs. Cody QuinnandLarry Connors,of St. Louis, Mo., for thePetitioner.Mr. Fred Otten,of St. Louis,'Mo., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpona petition duly filed, hearing in this case was held at St. Louis,Missouri,on December 3, 1947, before Glenn L. Moller, hearing officer.'Except for his ruling limiting the scope of intervention,the hearingofficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.2Upon the entire record in the case, the National Labor RelationsBoard3makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRobertshaw-Fulton Controls Company, a Delaware corporation,organized in October 1947, now operates a plant at St. Louis, Mis-'The petition in this case named American Thermometer Company as the Employer.At the hearing it appeared, however, that this firm had since been absorbed by the Robert-shaw-Fulton Controls Company.The petition and other formal papers are hereby amendedto show the correct name of the Employer.2In view of the non-compliance of United Steelworkers of America,herein called theIntervenor,with the filing and registration requirements of Section 9 (f) and(h) of theamended Act, the hearing officer refused to permit the Intervenor to present evidence orexamine witnesses on any issue other than the question of "contract-bar."On February17, 1948, the Board reopened the record for the purpose of affording the Intervenor anopportunity to be heard on all issues in the case.However, on March 24, 1948,the Inter-venor signed a stipulation,waiving its right to further hearing, and none has been held.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston,Reynolds,and Gray].77 N. L. R. B., No. 43.316 ROBERTSHAW-FULTON CONTROLS COMPANY317souri, involved in this case, where it manufactures heat control equip-ment.Prior to October 1947, this plant was operated by AmericanThermometer Company, which has been merged with Robertshaw-Fulton Controls Company.At its St. Louis plant the Employer receives annually materialsvalued at more than 1 million dollars, of which approximately 90percent is shipped from points outside the State.The annual outputof this plant is valued at more than 1 million dollars, of which ap-proximately 90 percent is shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.United Steelworkers of America, herein called the Intervenor, isa labor organization, affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusiverepresentative of employees of the Employer because of an existingcontract between the Employer and the Intervenor.Since 1939 the Intervenor and the" Employer's predecessor haveentered into a series of annual contracts covering substantially allproduction and maintenance employees at the plant involved.OnApril 23, 1946, the Employer's predecessor and the Intervenor ex-ecuted a contract expiring on September 30, 1947.4 The instant peti-tion was filed on August 21, 1947.The Intervenor pleads as a barto this petition a new agreement between the Intervenor and theEmployer's predecessor, alleged to have been executed on August 21,1947,5 the same day that the petition was filed, which contract coversthe employees whom the Petitioner claims to represent.Where, ashere, an expiring contract contains no automatic renewal clause, anew contract executed at any time prior to the expiration of the oldcontract cannot in itself operate to bar a petition filed prior to the4This contract did not contain an automatic renewal clause.'On that date the contract was initialed by representatives of the parties.Formalsignatures were attached on August 28, 1947. It is not clear from the record whether theaction taken on August 21, 1947,was sufficient to bind the parties to the contract, orwhether the initialing of the contract on that date was subject to ratification.However,in view of our finding below that this contract is not a bar even if legally executed onAugust 21,it is not necessary to decide that point. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpiration date of the old contractsWe find, therefore, that theinstant proceeding is not barred by the contract of August 21, 1947.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of all employees of the Employer inthe toolroom of its St. Louis plant, including tool and die makers andtheir apprentices, machinists, and tool and gauge grinders.The Employer opposes severance of the toolroom employees fromthe more inclusive plant-wide unit, but does not otherwise object tothe composition of the unit proposed by the Petitioner.'The toolroom is in a separate enclosure within the plant building, andall the employees in the proposed unit report to the toolroom, wherethey do the bulk of their work.They are under separate immediatesupervision at all times.There is virtually no interchange of per-sonnel between the toolroom and the rest of the plant. The employeesin the toolroom fabricate tools, dies, jigs, fixtures, and gauges.Therates of pay in the toolroom range from $1.655 per hour for machiniststo $1.985 per hour for tool and die maker leadmen.These rates are,with one exception," substantially higher than those paid other em-ployees of the Employer.Tool and die makers are required to servean apprenticeship of 5 years, and the Employer requires that currentapplicants for a job as tool and die maker have 10 years' experience.The record does not disclose the extent of the training or experienceof the machinists or the tool and gauge grinders.There are no ap-prentices in those two classifications.In view of the foregoing, we find that the toolroom employees arean identifiable, homogeneous group with interests separate from thoseof other plant employees. They have not had an opportunity to demon-strate in a Board election whether or not they desire separate repre-sentation.We have found appropriate in the manufacturing industry a unitof tool and die makers and other employees engaged, as in the instantcase, in the fabrication of tools and dies in a separate toolroom oreMatter of Don Juan, Inc., 71 N. LR. B. 734; andMatter of American White CrossLaboratories, Inc.,60 N L. R. B 1148.'As already stated, the hearing officer did not permit the Intervenor to be heard on theunit issue,and the Intervenor has declined to avail itself of the opportunity for furtherhearing given it by the Board8Electrician-Class A receives $1 835 per hour.The next highest rate outside the tool-room is $1535 per hour for Departmental Leadman, which is 13 cents less than thelowest toolroom rate. ROBERTSHAW-FULTON CONTROLS COMPANY319machine shop.9 In those cases we found that all the employees inthe toolroom or machine shop were a craft group. In the instantcase, it is not clear from the record whether any of the toolroom em-ployees other than the tool and die makers have definite craft skills.However, in view of the segregation and community of interest of thetoolroom employees, and in view of the fact that the tool and diemakers, who clearly have craft skills, furnish a craft nucleus for thetoolroom group, Nye find that the toolroom employees may, if they sodesire, constitute a separate unit, notwithstanding the history of col-lective bargaining on a plant-wide basis 10However, we will notmake any unit determination until we have first ascertained the desiresof the employees involved.We shall, accordingly, direct an election among all employees inthe toolroom in the Employer's St. Louis plant, including tool anddie makers and their apprentices, tool and gauge grinders and machin-ists, but excluding supervisors.We shall not place the name of theIntervenor on the ballot because it has not complied with Section 9 (f)and (h) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Robertshaw-Fulton ControlsCompany, St. Louis, Missouri, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Fourteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International Associa-tion of Machinists, District No. 9, for the purposes of collective bar-gaining.° See,e.g,Matter ofGeneral Motors Corporation,74 N. L.R. B 18;Matter of TheBeach Company,72N. L.R. B. 510"While the Inteivenor bargained with the Employer'spredecessor since 1939, theEmployer,itself,has had contractual relations with the Intervenor in its St. Louis plantonly sincethe latterpart of 1947,when it took over the operations of the plant.